Title: To Thomas Jefferson from R.R. Glinn, 26 April 1821
From: Glinn, R.R.
To: Jefferson, Thomas


 Sir
Richmond
26 April 1821
We sold to Mr Laporte some time past, Groceries &c amounting to $150 and recd from him as security your obligation to see the amount of One Hundred Dollars paid in 90 days which time has elapsedGovr Randolph also became security for the additional sum of Fifty Dollars on the same Paper. We have this day called on him and he says he will pay it in a few daysGovr Randolph advised us that it was only necessary for us to inform you of the circumstance and you would do the needful—Will you have the goodness to remit the amount to us by an early mail, or to some of your Friends here, and take up the PaperWe are with the greatest respect your ob. ServtsRo R Glinn & Co